Name: COMMISSION REGULATION (EC) No 3225/93 of 25 November 1993 amending Regulation (EEC) No 2094/93 introducing preventive distillation as provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1993/94 wine year
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar;  trade policy
 Date Published: nan

 No L 292/16 Official Journal of the European Communities 26. 11 . 93 COMMISSION REGULATION (EC) No 3225/93 of 25 November 1993 amending Regulation (EEC) No 2094/93 introducing preventive distillation as provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1993/94 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 566/93 (2), and in particular Article 38 (5) thereof, Whereas Commission Regulation (EEC) No 2094/93 (3), as amended by Regulation (EC) No 3213/93 (4), lays down that the contracts and declarations signed for preventive distillation are to be submitted to the intervention agen ­ cies by 15 November 1993 at the latest ; whereas given the accumulated delay in preparing the internal adminis ­ trative instruments in certain Member States, the time limit for submission of the contracts and declarations in question to the competent intervention agencies should be extended : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 ( 1 ) of Regulation (EEC) No 2094/93, ' 15 November 1993' is hereby replaced by '26 November 1993'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 November 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 84, 27. 3 . 1987, p . 1 . 0 OJ No L 154, 25. 6. 1993, p. 39. O OJ No L 190, 30. 7 . 1993, p. 23 . 0 OJ No L 291 , 25. 11 . 1993, p. 1 .